Case: 21-50455      Document: 00516034329          Page: 1     Date Filed: 09/29/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                          September 29, 2021
                                  No. 21-50455                               Lyle W. Cayce
                                Summary Calendar                                  Clerk



   Larry E. Webster, Jr.,

                                                             Plaintiff—Appellant,

                                        versus

   Kilolo Kijakazi, Acting Commissioner of Social
   Security,

                                                             Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:20-CV-98


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellant filed this pro se appeal of the district court’s order
   affirming the Administrative Law Judge’s (“ALJ”) final administrative




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50455        Document: 00516034329              Page: 2      Date Filed: 09/29/2021




                                         No. 21-50455


   decision denying his claim for disability insurance benefits under Title II of
   the Social Security Act (“the Act”). We AFFIRM.
                                           I. Background
           On October 5, 2016, Plaintiff-Appellant Larry E. Webster, Jr.
   protectively filed an application for disability insurance benefits under Title
   II of the Social Security Act. He alleged that he became disabled on March 8,
   2016, due to a “broken back,” “upper extremities,” neck, lung, leg, and
   breathing problems. The Social Security Commissioner denied Webster’s
   application initially and on reconsideration. Webster requested a hearing
   before an ALJ. On June 26, 2018, the ALJ held an administrative hearing and
   evaluated Webster’s claim using a five-step sequential process. 1 The ALJ
   concluded that Webster was not disabled within the meaning of the Act.
           At step one of the sequential process, the ALJ found that Webster had
   not engaged in substantial gainful activity since March 8, 2016, the alleged
   disability onset date. At step two, the ALJ determined that Webster’s mild
   lumbar and cervical degenerative disc disease, minimal thoracic degenerative
   disc disease, persistent somatic symptom disorder with predominant pain,
   conversion disorder with speech symptoms, and adjustment disorder with



           1
             The ALJ uses a sequential five-step process to evaluate whether the claimant is
   disabled under the Act. The ALJ determines whether the claimant (1) is working; (2) has a
   severe impairment; (3) has an impairment listed in or medically equivalent to those in 20
   C.F.R. Part 404, Subpart P, Appendix 1; (4) is unable to do the kind of work she did in the
   past; and (5) can perform any other type of work. See 20 C.F.R. § 404.1520. The claimant
   bears the burden of proof at Steps 1 through 4. If the claimant is found too impaired to
   perform her past work at Step 4, the burden shifts to the Commissioner at Step 5 to produce
   “evidence about the existence of work in the national economy.” See 20 C.F.R. §
   404.1512(b)(3). “If the Commissioner identifies such employment, the burden shifts back
   to the claimant to prove that she could not perform the alternative work identified.”
   Morgan v. Colvin, 803 F.3d 773, 776 n.1 (5th Cir. 2015) (citing Fraga v. Bowen, 810 F.2d
   1296, 1302 (5th Cir. 1987)).




                                               2
Case: 21-50455          Document: 00516034329              Page: 3   Date Filed: 09/29/2021




                                            No. 21-50455


   depressive symptoms constituted severe impairments. At step three, the ALJ
   concluded that Webster’s impairments, or combination of impairments, did
   not satisfy or medically equate to a listed impairment for presumptive
   disability.
           Before the fourth step, the ALJ was required to assess Webster’s
   residual function capacity (“RFC”). 2 A person’s RFC is his ability to
   perform physical and mental work activities on a sustained basis despite
   limitations from his impairments. 3 Work activities are classified as sedentary,
   light, medium, heavy, or very heavy. At step four, the ALJ found that
   Webster retained the RFC for light work as defined under 20 C.F.R. §
   404.1567(b). In making this determination, the ALJ specified that he:
                     can lift and/or carry twenty pounds occasionally
                     and ten pounds frequently; can stand and/or
                     walk six hours in an eight-hour workday and sit
                     for six hours in an eight-hour workday; can never
                     climb ladders, ropes, or scaffolds; can
                     occasionally climb ramps and stairs, balance,
                     stoop, crouch, kneel, and crawl; can understand,
                     remember, and carry out detailed but not
                     complex instructions, make decisions, attend
                     and concentrate for extended periods, and
                     respond appropriately to changes in a routine
                     work setting; and should have no interaction
                     with the public and no more than occasional
                     interaction with coworkers and supervisors.




           2
               See 20 C.F.R. § 404.1520(a)(4)(iv), (e).
           3
              20 C.F.R. § 404.1545(a)(1) (“Your residual functional capacity is the most you
   can still do despite your limitations.”).




                                                  3
Case: 21-50455         Document: 00516034329            Page: 4   Date Filed: 09/29/2021




                                         No. 21-50455


          At the fifth and final step, the ALJ considers the individual’s RFC,
   age, education, and work experience to determine if he can transition to other
   work. 4 If so, the individual is not disabled. After consulting with a vocational
   expert, the ALJ determined that even though Webster could no longer
   perform any of his past work, he could still perform other jobs that fell into
   the light work category. The ALJ ultimately concluded that Webster was not
   disabled at any time from March 8, 2016 through October 5, 2016. The
   Appeals Council denied Webster’s request for review on November 13, 2019.
          On January 24, 2020, Webster appealed the ALJ’s decision. While his
   appeal was pending, Webster subsequently filed five motions for default
   judgment. He also filed two motions for recusal on the grounds that the
   district court improperly granted the Commissioner an extension to file his
   answer. The district court denied all of Webster’s motions and affirmed the
   final decision of the ALJ.
          On appeal, Webster argues that: (1) the district court abused its
   discretion when it denied his five motions for default judgment, (2)
   substantial evidence does not support the ALJ’s RFC determination, (3) the
   Commissioner failed to timely adjudicate Webster’s claim, and (4) the
   Commissioner engaged in fraud.
                                      II. Standard of Review
          We apply the abuse of discretion standard when reviewing a district
   court’s denial of a default judgment. Lewis v. Lynn, 236 F.3d 766, 767 (5th
   Cir. 2001). Our review of the ALJ’s denial of disability benefits is limited to
   determining (1) whether the decision is supported by substantial evidence in
   the record and (2) whether the proper legal standards were used in evaluating



          4
              20 C.F.R. § 404.1520(a)(4)(v).




                                               4
Case: 21-50455      Document: 00516034329          Page: 5   Date Filed: 09/29/2021




                                    No. 21-50455


   the evidence. Villa v. Sullivan, 895 F.2d 1019, 1021 (5th Cir. 1990).
   “Substantial evidence is more than a scintilla, less than a preponderance, and
   is such relevant evidence as a reasonable mind might accept as adequate to
   support a conclusion.” Id. at 1021–22. Under the substantial evidence
   standard, “[t]he agency’s ‘findings of fact are conclusive unless any
   reasonable adjudicator would be compelled to conclude to the contrary.’”
   Nasrallah v. Barr, 140 S. Ct. 1683, 1692 (2020). We review the entire record
   to determine if such evidence is present, but “may neither reweigh the
   evidence in the record nor substitute our judgment for the [ALJ’s].” Villa,
   895 F.2d at 1022. A finding of “no substantial evidence” will be made “only
   where there is a conspicuous absence of credible choices or no contrary
   medical evidence.” Hames v. Heckler, 707 F.2d 162, 164 (5th Cir. 1983).
                                     III. Discussion
             A. Webster’s motions for default judgment
          Webster argues that the magistrate judge “overlooked” his filing of a
   summons and complaint as well as the fact that the Commissioner “had no
   response” and then filed an answer after the deadline. We disagree.
          A default occurs when the defendant fails to plead or otherwise
   respond to the complaint within the time required. N.Y. Life Ins. Co. v.
   Brown, 84 F.3d 137, 141 (5th Cir. 1996). When a plaintiff fails to properly
   serve process on a defendant, the district court lacks personal jurisdiction
   over the defendant and any default judgment would be void. See Rogers v.
   Hartford Life & Accident Ins. Co., 167 F.3d 933, 940 (5th Cir. 1999).
          Here, the district court denied Webster’s first motion for default
   judgment because Webster had not effected service on the Commissioner.
   The district court denied Webster’s second motion for default judgment
   because it was filed before the expiration of the Commissioner’s sixty-day
   deadline for filing an answer. On July 17, 2020, as permitted under Federal




                                         5
Case: 21-50455      Document: 00516034329           Page: 6    Date Filed: 09/29/2021




                                     No. 21-50455


   Rule of Civil Procedure 6(b), the district court granted the Commissioner’s
   motion for extension of time to file his answer, setting a new deadline of
   September 15, 2020. In the meantime, Webster filed two motions for recusal,
   which the district court denied. The Commissioner filed his answer on
   September 2, 2020. Webster subsequently filed three motions for default
   judgment, all of which were denied because no default occurred.
          The district court properly denied Webster’s motions for default
   judgment because the Commissioner filed his answer within the time
   required. Further, under these circumstances, Webster would likely not have
   been entitled to a default judgment even if default had occurred. See Ganther
   v. Ingle, 75 F.3d 207, 212 (5th Cir. 1996) (“A party is not entitled to a default
   judgment as a matter of right . . . .”). For these reasons, we hold that the
   district court did not abuse its discretion in denying Webster’s motions for
   default judgment.
              B. ALJ’s RFC determination
          Although not entirely clear from his brief, Webster appears to argue
   that the ALJ’s RFC determination is not supported by substantial evidence.
   He complains that the magistrate judge failed to address the opinions of
   several specialists and the severity of his injuries. He specifically names Dr.
   Stephen Gist, Dr. Shamonica Trunell, Dr. Susan Frensley, Dr. Richard
   Brunn, Dr. Calvin Bradley, Dr. Martin Solomon, and Dr. Jesse Cover as
   doctors whose findings were “overlooked” by the magistrate judge and the
   Commissioner. He also takes issue with the findings of Dr. Murray Duren,
   Dr. John Sacha, and Dr. John Burris. We are not persuaded by Webster’s
   arguments.
          Under the Act, disability is defined as the “inability to engage in any
   substantial gainful activity by reason of any medically determinable physical
   or mental impairment which can be expected to result in death or which has




                                          6
Case: 21-50455       Document: 00516034329             Page: 7     Date Filed: 09/29/2021




                                        No. 21-50455


   lasted or can be expected to last for a continuous period of not less than 12
   months.” 42 U.S.C. § 423(d)(1)(A). In determining whether there is
   substantial evidence of disability, we weigh four elements of proof: (1)
   objective medical facts; (2) diagnoses and opinions of treating and examining
   physicians; (3) the claimant’s subjective evidence of pain and disability; and
   (4) the claimant’s age, education, and work history. Martinez v. Chater, 64
   F.3d 172, 174 (5th Cir. 1995).
          The record demonstrates that the district court appropriately
   considered the findings of Webster’s doctors. First, the district court
   properly determined Dr. Gist’s report was immaterial to the case because it
   was issued in March 2019, a month past the relevant time period. Second,
   Dr. Trunell’s report similarly concerned a time frame outside of the
   adjudicated period and had not been issued at the time the ALJ rendered her
   decision. Third, although the district court did not reference Dr. Frensley, it
   affirmed the ALJ’s decision, which assigned “great weight” to Dr.
   Frensley’s opinion and determined that Webster could perform semiskilled
   work due to his average intelligence, good academic ability and
   concentration, and excellent memory. 5 Fourth, as she was permitted to do,
   the ALJ accorded “some weight” to the opinion of consultative examiner Dr.
   Brunn and “little weight” to the opinions of Dr. Bradley and Dr. Cover on
   the grounds that their opinions were inconsistent with record evidence. See
   Martinez, 64 F.3d at 176 (“[T]he ALJ is free to reject the opinion of any
   physician when the evidence supports a contrary conclusion.”). Fifth, the
   district court concluded that the ALJ did not err in her review of Dr.
   Solomon’s assessment. Finally, as to the findings of doctors Duren, Burris,


          5
             The ALJ’s consideration of Dr. Frensley’s opinion is further evidenced by her
   determination that Webster should have no interactions with the public and only limited
   interaction with coworkers and supervisors.




                                             7
Case: 21-50455      Document: 00516034329            Page: 8   Date Filed: 09/29/2021




                                      No. 21-50455


   and Sacha, the district court found that the ALJ’s determinations were
   “based on enough relevant evidence that a reasonable mind would accept the
   evidence as adequate to support the decision.” Accordingly, we hold that
   substantial evidence supports the ALJ’s evaluation of the findings of the
   various doctors and specialists.
               C. Commissioner’s timely adjudication
            Webster claims that the Commissioner violated Heckler v. Day by
   failing to adjudicate his claim within a specified time frame. This argument
   has no merit. There is no statute or case law that requires the Commissioner
   to resolve a social security claim within a certain number of days. See Heckler
   v. Day, 467 U.S. 104, 119 (1984) (“[I]t it would be an unwarranted judicial
   intrusion into this pervasively regulated area for federal courts to issue
   injunctions imposing deadlines with respect to future disability claims.”); see
   also Jimenez v. Halter, No. 00-50366, 2001 WL 300646, at *1 (5th Cir. Feb.
   28, 2001) (“There are no deadlines for resolving Social Security cases.”).
               D. Fraud argument
            Finally, Webster argues that the Commissioner engaged in fraud by
   relying on a false and misleading Maximum Medical Improvement report by
   Dr. Burris when Dr. Solomon had already conducted an impairment rating
   on two occasions. Because this issue is inadequately briefed, however, we will
   not consider it. See United States v. Charles, 469 F.3d 402, 408 (5th Cir. 2006)
   (“Inadequately briefed issues are deemed abandoned.”).
            In sum, we hold the ALJ’s decision is supported by substantial
   evidence, and proper legal standards were used in evaluating that evidence.
                                       IV. Conclusion
            For the foregoing reasons, we AFFIRM the order of the district
   court.




                                           8